Exhibit 10(d)

 

 

 

LOGO [g288752cm97.jpg]

SUPPLEMENTAL THRIFT PLAN

(409A Non-Grandfathered Component)

of

UNION PACIFIC CORPORATION

(As amended and restated in its entirety

effective as of January 1, 2009, including all amendments

adopted through January 1, 2012)

 

 



--------------------------------------------------------------------------------

 

ARTICLE ONE

Scope of Plan and Definitions

 

1.1

Purpose and Scope of Plan – The purpose of the Plan (this and other capitalized
terms having the meanings set forth below) is to provide benefits to Eligible
Employees who participate in the Thrift Plan in excess of those permitted under
the Thrift Plan because of the limitations set forth in Sections 401(a)(17) and
415 of the Code. To the extent that benefits are provided under the Plan, solely
because of the limitations set forth in Section 415 of the Code, the Company
intends to maintain the Plan as an “excess benefit plan” as that term is defined
in Section 3(36) of ERISA. The rights of each Participant and his Beneficiaries
to benefits under the Plan shall be governed by the Plan as set forth herein and
as it may hereafter be amended from time to time. This Plan is effective
January 1, 2009, unless expressly provided otherwise herein.

 

1.2

Applicability – The Supplemental Thrift Plan was bifurcated into two components,
effective January 1, 2009. As reflected in the terms of this Plan, one such
component is applicable solely to those amounts that were not, as of
December 31, 2004, both credited to a Participant’s Account and fully vested or
as to which the Participant had a vested right in accordance with the terms of
the Supplemental Thrift Plan as in effect on December 31, 2004 (including
related investment gains and losses occurring thereafter). With respect to any
other amounts credited to a Participant’s account under the Supplemental Thrift
Plan, the rights of the Participant and his Beneficiaries shall be governed by
the component of the Supplemental Thrift Plan known as the “Supplemental Thrift
Plan (409A Grandfathered Component) of Union Pacific Corporation, as amended and
restated effective January 1, 2009.” Prior to January 1, 2009, with respect to
all amounts credited under the Supplemental Thrift Plan that were subject to
section 409A of the Code, the Supplemental Thrift Plan was administered in good
faith compliance with section 409A of the Code.

 

1.3

Definitions – As used in the Plan, the following terms shall have the meanings
set forth below, unless a different meaning is plainly required by the context:

 

  (a)

“Account” shall mean the entries maintained on the books of the Company which
represent a Participant’s interest under the Plan. The term “Account” shall
refer, as the context indicates, to either or both of the following:

 

  (1)

“A Account” shall mean the Account which shows amounts credited to a Participant
pursuant to Section 2.1, valued in accordance with Section 2.4 and adjusted for
payments made pursuant to Article Four.

 

  (2)

“B Account” shall mean the Account which shows amounts credited to a participant
pursuant to Section 2.2, valued in accordance with Section 2.4 and adjusted for
payments made pursuant to Article Four.

Under no circumstances shall a Participant’s Account be deemed to include
amounts (including investment gains and losses thereon) which under the terms of
the Supplemental Thrift Plan were credited or as to which the Participant had a
vested right as of December 31, 2004 and were fully vested as of that date.

 

  (b)

“Beneficiary” shall mean the person designated by a Participant to receive his
interest under the Thrift Plan in the event of his death, unless the Participant
designates a different person to be his Beneficiary hereunder pursuant to
procedures adopted by the Named Fiduciary-Plan Administration. If a Participant
has made no such designation under the Thrift Plan, the Participant shall
designate the person to be his Beneficiary hereunder pursuant to procedures
adopted by the Named Fiduciary-Plan Administration. Absent such designation, the
Participant’s Beneficiary shall be his estate.

 

1



--------------------------------------------------------------------------------

  (c)

“Compensation” shall mean the fixed and basic salary or wage paid by the Company
or any Affiliated Company to an Employee during a Plan Year, exclusive of
(1) overtime, (2) bonuses, (3) fees, (4) retainers, (5) incentive payments,
lump-sum merit awards or any other form of extra remuneration, (6) cash payments
received under the Long-Term Disability Plan of Union Pacific, and (7) any
amounts that the Employee receives with respect to periods when he is not an
Eligible Employee. Notwithstanding the above, Compensation shall be determined
prior to giving effect to any salary reduction election made pursuant to the
Thrift Plan or pursuant to the Union Pacific Flexible Benefits Program and prior
to giving effect to any Compensation reduction agreement hereunder. Compensation
shall be determined prior to giving effect to any salary reduction election made
pursuant to the Union Pacific Transportation Spending Account Program.

 

  (d)

“Eligible Employee” shall mean an Eligible Employee as defined in the Thrift
Plan (1) for whom the Named Fiduciary-Plan Administration determines that the
contributions that would be made and allocated under the Thrift Plan for a month
if the limitations set forth in Sections 401(a)(17) and 415 of the Code did not
apply might exceed his After-Tax Employee Contribution, Elective Contribution
and Matching Contribution made and allocated for the month, and (2) whom the
Named Fiduciary-Plan Administration has designated as eligible to participate in
this Plan.

 

  (e)

“Participant” shall mean (1) any Eligible Employee for whom credits have been or
are being made hereunder, or (2) any former Eligible Employee for whom credits
have been made hereunder and who either (A) continues to be employed by the
Company or an Affiliated Company, or (B) has an interest in all or a portion of
his Account which has not been distributed pursuant to Article Four.

 

  (f)

“Plan” shall mean the Union Pacific Corporation Supplemental Thrift Plan (409A
Non-Grandfathered Component), effective as of January 1, 2009 as set forth
herein, and as it may hereafter be amended from time to time.

 

  (g)

“Separation from Service” shall mean a separation from service as defined in the
regulations promulgated under Section 409A of the Code.

 

  (h)

“Supplemental Thrift Plan” shall mean the Union Pacific Corporation Supplemental
Thrift Plan, effective January 1, 1989, and as it may thereafter be amended from
time to time. The Supplemental Thrift Plan is comprised of the following
components, each of which is set forth in a separate document: (1) The Union
Pacific Corporation Supplemental Thrift Plan (409A Grandfathered Component), and
(2) The Union Pacific Corporation Supplemental Thrift Plan (409A
Non-Grandfathered Component).

 

  (i)

“Thrift Plan” shall mean the Union Pacific Corporation Thrift Plan, as in effect
as of January 1, 1989, and as it may thereafter be amended from time to time.

 

1.4

Terms Defined in the Thrift Plan – For all purposes of the Plan, the following
terms shall have the meanings specified in the Thrift Plan, unless a different
meaning is plainly required by the context: “Affiliated Company”; “After-Tax
Employee Contribution”; “Elective Contribution”; “Board of Directors”; “Code”;
“Company”; “Employee”; “ERISA”; “Matching Contribution”; “Named Fiduciary-Plan
Administration”; and “Plan Year.”

 

1.5

Other Definitional Provisions – The terms defined in Sections 1.3 and 1.4 of the
Plan shall be equally applicable to both the singular and plural forms of the
terms defined. The masculine pronoun, whenever used, shall include the feminine
and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in the Plan shall refer to the Plan as a whole and not
to any particular provision of the Plan, unless otherwise specified.

 

2



--------------------------------------------------------------------------------

 

ARTICLE TWO

Deferrals and Credits

 

2.1

Deferrals and Credits

 

  (a)

An Eligible Employee may, with respect to any Plan Year, elect to make deferrals
to be credited under the Plan by filing a Compensation reduction agreement with
the Named Fiduciary-Plan Administration on such form and at such time in advance
as may be prescribed by the Named Fiduciary-Plan Administration for such
purpose. Such agreement shall authorize the Company or the Affiliated Company by
which the Eligible Employee is employed to reduce the Eligible Employee’s
Compensation by the percentage elected by the Eligible Employee, with such
percentage being not less than the minimum deferral percentage permitted under
the Thrift Plan and not more than the maximum deferral percentage permitted
under the Thrift Plan, commencing as of the date determined pursuant to
subparagraph (c)(1) below. The Company shall credit such amount to the Eligible
Employee’s A Account under the Plan.

 

  (b)

Any election made by an Eligible Employee to defer Compensation made pursuant to
paragraph (a) above must be made prior to the beginning of the calendar year in
which the Eligible Employee performs the services for which the Compensation is
payable. An Eligible Employee’s election shall remain in effect until the
earlier of: 1) when his status as an Eligible Employee ends; or 2) December 31
of the Plan Year to which the election pertains.

 

  (c)

At an Eligible Employee’s election, his deferrals under paragraph (a) above
shall:

 

  (1)

commence at the earlier of when (A) the Eligible Employee’s Compensation for the
Plan Year to which such election applies equals the limitation set forth in
Section 401(a)(17) of the Code or (B) the percentage of Compensation the
Eligible Employee elected to defer under the Thrift Plan has resulted in annual
additions on behalf of the Eligible Employee (including such additions
attributable to Matching Contributions under the Thrift Plan as in effect on the
first day of such Plan Year) equal to the limit set forth in Section 415 of the
Code; and

 

  (2)

equal the percentage of the Eligible Employee’s Compensation for the period
following the commencement date of such deferral determined pursuant to
subparagraph (c)(1) above as elected by the Eligible Employee pursuant to
paragraph (a) above.

 

2.2

Matching Credits –The Company shall credit an Eligible Employee’s B Account with
an amount equal to the Matching Contribution that would have been allocated to
the Eligible Employee under the Thrift Plan with respect to the deferral being
credited to the Eligible Employee’s A Account pursuant to Section 2.1.

 

2.3

Timing of Credits – Credits for a month under Sections 2.1 and 2.2 shall be made
as of the same date that such amounts would have been allocated to the
Participant’s accounts under the Thrift Plan had such amounts been included in
the Participant’s After-Tax Employee Contributions, Elective Contributions and
Matching Contributions for the month.

 

3



--------------------------------------------------------------------------------

2.4

Valuation of Accounts – Pending distribution pursuant to Article Four, the value
of amounts credited to a Participant’s A and B Accounts as of any subsequent
date shall be determined by the Named Fiduciary-Plan Administration as follows:

 

  (a)

except as provided in (b) and (c) below, as if such amounts had instead been
actually contributed to the Thrift Plan and been invested in accordance with the
investment provisions set forth in Article VI (effective August 8, 2007, without
regard to Section 6.05A) thereof, provided that investment elections for
purposes of the Plan may differ from those made by such Participant under the
Thrift Plan; or

 

  (b)

except as provided in (c) below, after a Participant’s accounts under the Thrift
Plan are transferred to another defined contribution plan maintained within the
controlled group of corporations of which the Company is the common parent, as
if such Accounts had been actual investments transferred to such transferee plan
and been invested in accordance with the investment provisions set forth in such
transferee plan (effective August 8, 2007, without regard to a provision, if
any, in such transferee plan permitting participants in such transferee plan to
participate in the Vanguard Advisers Managed Account Program), provided that
investment elections for purposes of the Plan may differ from those made by such
Participant under such transferee plan; or

 

  (c)

effective May 1, 1991 for a Participant who is subject to the restrictions under
Section 16 of the Securities Exchange Act of 1934, as if such amounts had
instead been actually contributed to the Thrift Plan and been invested in
accordance with the investment provisions set forth in Article VI (effective
August 8, 2007, without regard to Section 6.05A) thereof except that the
Participant must make separate investment elections for purposes of this Plan so
that no amount will be treated as if it were actually invested in the Company
common stock fund and may make other investment elections for purposes of the
Plan that differ from those made under the Thrift Plan.

 

 

ARTICLE THREE

Vesting

 

3.1

A Accounts – Each Participant shall be 100% vested, at all times, in the value
of his A Account.

 

3.2

B Accounts – Each Participant shall be 100% vested, at all times, in the value
of his B Account.

 

 

ARTICLE FOUR

Payments

 

4.1

Payments on Separation from Service –

 

  (a)

A Participant who fails to make a timely election described in subparagraph
(b) shall be deemed to have elected to receive the value of his Account at the
time of his Separation from Service in a single lump-sum payment in cash. Such
payment shall be made as soon as administratively practicable following the
completion of the first valuation of a Participant’s Account pursuant to
Section 2.4 which coincides with or next follows the Participant’s Separation
from Service, but in no event later than the end of the calendar year in which
the Participant’s Separation from Services occurs or, if later, ninety (90) days
after such Separation from Service.

 

4



--------------------------------------------------------------------------------

  (b)

(1) A Participant who has an Account in the Plan as of any time during the 2008
calendar year may elect in writing, according to such rules and using such forms
as may be prescribed by the Named Fiduciary-Plan Administration, to have his
Account paid to him in one of the forms specified in paragraph (c) below,
provided such Participant’s Separation from Service occurs after December 31,
2008. Such election must be made no later than December 31, 2008 and shall apply
to the Participant’s entire Account payable at the Participant’s Separation from
Service after December 31, 2008, subject to paragraph (d) below.

(2) A Participant who is not eligible to make an election under subparagraph
(b)(1) above, may elect in writing, according to such rules and using such forms
as may be prescribed by the Named Fiduciary-Plan Administration to have his
Account paid to him in one of the forms specified in paragraph (c) below. Such
election must be made no later than the December 31 immediately preceding the
calendar year in which his initial deferral election under Section 2.1 becomes
effective and shall apply to the Participant’s entire Account payable at the
Participant’s Separation from Service, subject to paragraph (d) below.

 

  (c)

A Participant may elect to have his Account paid to him in accordance with one
of the following forms:

 

  (1)

A single lump-sum distribution as provided in subparagraph (a) payable in the
year of the Participant’s Separation from Service or, if elected by the
Participant, January of the next year following such Separation from Service;

 

  (2)

Annual installments over a period not to exceed fifteen (15) years (such
installment period to be elected by the Participant), beginning (i) as soon as
administratively practicable following the Participant’s Separation from
Service, but in no event later than the end of the calendar year in which the
Participant’s Separation from Service occurs or, if later, ninety (90) days
after such Separation from Service, or (ii) if elected by the Participant,
January of the next year following such Separation from Service, with (under
either option) subsequent installments paid in January of each subsequent year,
provided that all subsequent installments will be paid in the next succeeding
January, with each installment determined by dividing the value of the
Participant’s Account by the number of installments remaining to be made; or

 

  (3)

A single lump-sum distribution payable in January of a year following the
Participant’s Separation of Service that is not earlier than two (2) years, and
not later than fifteen (15) years following the Participant’s Separation from
Service, such year to be elected by the Participant. The amount of such
distribution shall equal the balance in the Participant’s Account at such
specified date. Pending the lump-sum distribution as aforesaid, the
Participant’s Account shall continue to be invested in accordance with
Section 2.4. At the end of each calendar quarter following the Participant’s
Separation from Service, the net increase or decrease in the value of the
Participant’s Account, measured from the first valuation of the Participant’s
Account pursuant to Section 2.4 which coincides with or next follows the
Participant’s Separation from Service, shall be determined. Subject to
subparagraph (d)(1)(A), the amount of any such net increase for any calendar
quarter shall be distributed to the Participant within thirty (30) days
following the end of such calendar quarter.

 

5



--------------------------------------------------------------------------------

  (d)

A Participant who has made the election or the deemed election described in
subparagraphs (b) or (a) respectively may elect in writing to change the form of
payment and/or the payment commencement date in accordance with the following
rules:

 

  (1)

When a Participant’s existing form of payment

(A) is described in subparagraphs (a), (c)(1) or (c)(2) above, a Participant may
elect to receive the Participant’s Account in any form set forth in paragraph
(c) above, provided that any election of the form described in subparagraph
(c)(3) above shall not provide separate quarterly payments of investment income;
and

(B) is described in subparagraph (c)(3) above, a Participant may elect to
receive the Participant’s Account in the form described in subsection (c)(2)
above or change the date as of which the Participant will be paid a single
lump-sum under subparagraph (c)(3) above.

 

  (2)

A Participant’s election to modify a prior election shall be made both prior to
his Separation from Service and at least twelve (12) months prior to the date on
which payments would have commenced in accordance with his prior election.

 

  (3)

Notwithstanding the payment date indicated by the form of payment elected
thereby, a Participant’s modification election to alter the form of payment
and/or the date on which his payments will commence must have the effect of
postponing the payment commencement date by at least five (5) years, and shall
be administered accordingly. No such election shall be permitted if the payment
commencement date that was previously elected was more than ten (10) years after
the Participant’s Separation from Service.

 

  (4)

In the case of a Participant who desires to (A) change the form of payment from
a single lump-sum distribution to annual installments, or (B) postpone the
payment commencement date of annual installments that he previously elected, the
maximum number of annual installments shall be fifteen (15), minus the number of
years (with a fractional year rounded up to a full year) between the
Participant’s Separation from Service and the postponed payment commencement
date.

 

  (5)

For purposes of this paragraph (d),

(A) the date as of which payments to a Participant would have commenced, absent
the election provided by this paragraph, shall be deemed to be the first
possible date as of which such payments could have been made to the Participant;

(B) the quarterly payment of investment income provided under paragraph (c)(3)
above shall be treated as a separate form of payment from the single lump-sum
distribution provided by such paragraph; and

(C) the entitlement to a series of installment payments shall be treated as the
entitlement to a single form of payment.

 

  (e)

On the death of a Participant who has not received payment of his full Account
under subparagraphs (a) or (c), the Named Fiduciary-Plan Administration shall
cause the unpaid balance of the Participant’s Account to be paid in a single
lump-sum payment to such Participant’s Beneficiaries. Such payment shall be made
as soon as administratively practicable following completion of the first
valuation of the Participant’s Account pursuant to Section 2.4 which coincides
with or next follows the Participant’s date of death, but in no event later than
the end of the calendar year in which the Participant’s date of death occurs or,
if later, ninety (90) days after such date of death.

 

6



--------------------------------------------------------------------------------

4.2

No Payments Prior to Separation From Service – Under no circumstances shall a
Participant receive any payment from the Plan prior to his Separation from
Service.

 

4.3

Specified Employee Restriction – Notwithstanding anything in the Plan to the
contrary, no payment shall be made to a “specified employee” (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code maintained by the Company and
its Affiliated Companies) until six (6) months plus one day following such
specified employee’s Separation from Service; provided however, that in the
event of the specified employee’s death before his payment commencement date,
this provision shall not prevent payment of death benefits at the time
prescribed by Section 4.1(e).

 

4.4

Deferrals from STD Payments Subsequent to Separation from Service – To the
extent that a Participant’s deferral election under Section 2.1 applies to
Compensation paid to him following a Separation from Service that consists of
short-term disability benefits under a short-term disability plan of the Company
or an Affiliated Company, the amount credited to his Account from such deferral
for a calendar year, valued in accordance with Section 2.4, shall be paid to
such Participant in a single lump-sum payment in cash in January of the next
year following such deferral.

 

4.5

Responsibility for Payments – All payments attributable to credits made
hereunder on behalf of a Participant shall be made by the Company on its own
behalf or on behalf of the Affiliated Company by who such Participant was
employed when such credits were made. Such Affiliated Company shall reimburse
the Company for all amounts paid on its behalf.

 

 

ARTICLE FIVE

Administration

 

5.1

Responsibilities and Powers of the Named Fiduciary-Plan Administration –The
Named Fiduciary-Plan Administration shall be solely responsible for the
operation and administration of the Plan and shall have all powers necessary and
appropriate to carry out her responsibilities in operating and administering the
Plan. Without limiting the generality of the foregoing, the Named Fiduciary-Plan
Administration shall have the responsibility and power to interpret the Plan, to
make factual determinations and to determine whether a credit should be made on
behalf of a Participant, the amount of the credit and the value of the amount so
credited on any subsequent date. The determination of the Named Fiduciary-Plan
Administration, made in good faith, shall be conclusive and binding on all
persons, including Participants and their Beneficiaries.

 

5.2

Outside Services – The Named Fiduciary-Plan Administration may engage counsel
and such clerical, medical, financial, investment, accounting and other
specialized services as she may deem necessary or desirable to the operation and
administration of the Plan. The Named Fiduciary-Plan Administration shall be
entitled to rely, and shall be fully protected in any action or determination or
omission taken or made or omitted in good faith in so relying, upon any
opinions, reports or other advice which is furnished by counsel or other
specialist engaged for that purpose.

 

5.3

Indemnification – The Company shall indemnify the Named Fiduciary-Plan
Administration against any and all claims, loss, damages, expense (including
reasonable counsel fees) and liability arising from any action or failure to act
or other conduct in her official capacity, except when the same is due to her
own gross negligence or willful misconduct.

 

7



--------------------------------------------------------------------------------

5.4

Claims Procedures – The claims procedures set forth in Article XIII of the
Thrift Plan shall apply to any claim for benefits hereunder, subject to such
changes as the Named Fiduciary-Plan Administration deems necessary or
appropriate.

 

 

ARTICLE SIX

Amendment and Termination

 

6.1

Amendment – The Board of Directors reserves the right at any time and from time
to time, and retroactively if deemed necessary or appropriate to conform with
governmental regulations or other policies, to modify or amend in whole or in
part any or all of the provisions of the Plan. In addition, the Senior Vice
President-Human Resources of the Company may make (a) all technical,
administrative, regulatory and compliance amendments to the Plan, (b) any
amendment to the Plan necessary or appropriate to conform the Plan to changes in
the Thrift Plan, and (c) any other amendment to the Plan that will not
significantly increase the cost of the Plan to the Company as she deems
necessary or appropriate. Notwithstanding anything to the contrary above, no
amendment shall operate to reduce the accrued benefit of any individual who is a
Participant at the time the amendment is adopted.

 

6.2

Termination – The Plan is purely voluntary and the Board of Directors reserves
the right to terminate the Plan at any time, provided, however, that the
termination shall not operate to reduce the accrued benefit of any individual
who is a Participant at the time the Plan is terminated.

 

 

ARTICLE SEVEN

General Provisions

 

7.1

Source of Payments – The Plan shall not be funded and all payments hereunder to
Participants and their Beneficiaries shall be paid from the general assets of
the Company. The Company shall not, by virtue of any provisions of the Plan or
by any action of any person hereunder, be deemed to be a trustee or other
fiduciary of any property for any Participant or his Beneficiaries and the
liabilities of the Company to any Participant or his Beneficiaries pursuant to
the Plan shall be those of a debtor only pursuant to such contractual
obligations as are created by the Plan and no such obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. To the extent that any Participant or his Beneficiaries acquire
a right to receive a payment from the Company under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

 

7.2

No Warranties – Neither the Named Fiduciary-Plan Administration nor the Company
warrants or represents in any way that the value of each Participant’s Account
will increase or not decrease. Such Participant assumes all risk in connection
with any change in such value.

 

7.3

Inalienability of Benefits – No benefit payable under, or interest in, the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any attempt to do so shall be
void; nor shall any such benefit or interest be in any manner liable for or
subject to garnishment, attachment, execution or levy or liable for or subject
to the debts, contracts, liabilities, engagements or torts of any Participant or
his Beneficiaries. In the event that the Named Fiduciary-Plan Administration
shall find that any Participant or his

 

8



--------------------------------------------------------------------------------

 

Beneficiaries has become bankrupt or that any attempt has been made to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
benefit payable under, or interest in, the Plan, the Named Fiduciary-Plan
Administration shall hold or apply such benefit or interest or any part thereof
to or for the benefit of such Participant or his Beneficiaries, his spouse,
children, parents or other relatives or any of them.

 

7.4

Expenses – The Company shall pay all costs and expenses incurred in operating
and administering the Plan, including the expense of any counsel or other
specialist engaged by the Named Fiduciary-Plan Administration.

 

7.5

No Right of Employment – Nothing herein contained nor any action taken under the
provisions hereof shall be construed as giving any Participant the right to be
retained in the employ of the Company or any Affiliated Company.

 

7.6

Limitations on Obligations – Neither the Company, nor any Affiliated Company,
nor any officer or employee of either, nor any member of the Board of Directors
nor the Named Fiduciary-Plan Administration shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any action taken or omitted in connection with the granting of benefits or
the interpretation and administration of the Plan.

 

7.7

Withholding – The Company shall, on its own behalf or on behalf of the
Affiliated Companies, withhold from any payment hereunder the required amounts
of income and other taxes.

 

7.8

Headings – The headings of the Sections in the Plan are placed herein for
convenience of reference and, in the case of any conflict, the text of the Plan,
rather than such heading, shall control.

 

7.9

Construction – The Plan shall be construed, regulated and administered in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.

 

7.10

Payments to Minors, Etc. – Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipting therefore shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person and such payment
shall fully discharge the Named Fiduciary-Plan Administration, the Company, all
Affiliated Companies and all other parties with respect thereto.

 

9